UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                               No. 17-2206


In re: ERNEST P. FRANCIS, Respondent to motion for sanctions,

                        Appellant.

--------------------------------------------

ANDREW BLOWERS,

                        Plaintiff,

                v.

ANDREW SCOTT LERNER; GREGORY B. WALZ, Esq.,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:15-cv-00889-GBL-MSN)


Submitted: September 28, 2018                                Decided: October 10, 2018


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ernest P. Francis, ERNEST P. FRANCIS, LTD., Alexandria, Virginia, for Appellant.
John Connell Altmiller, Jr., PESNER KAWAMOTO CONWAY, PLC, McLean,
Virginia; Manuel Harry Newburger, BARRON & NEWBURGER PC, Austin, Texas, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ernest P. Francis, the attorney for the Plaintiff in the underlying proceeding,

appeals from the district court’s final order directing Francis to pay the Defendants

$79,752, as sanctions pursuant to 28 U.S.C. § 1927 (2012). We have reviewed the record

included on appeal, the district court’s opinions, and the parties’ briefs. We find, based

on the record before this court, that the district court correctly articulated the applicable

legal standards, made appropriate factual findings, and supported its conclusions with

evidence from the record. Accordingly, we affirm for the reasons stated by the district

court. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3